DETAILED ACTION
Applicants' arguments and claim amendments, filed October 22, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 6, 17 and 23-24 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2014/088575). 
Robinson teaches from 5-15% basic amino acid [00012] such as arginine bicarbonate [00011], 0.25-0.75% zinc citrate and 0.75-1.25% zinc oxide [00015]. The composition may also include additional components for formulating an oral care composition including preservatives [00089], 1%-5% tetrasodium pyrophosphate [00066], 0.3% benzyl alcohol [000109] and optionally additional surfactants [00057]. In one embodiment, the oral composition comprises 13.86% arginine bicarbonate, 0.5% zinc oxide, 2% zinc citrate trihydrate and 0.5% sodium bicarbonate.  
Robinson differs from the instant claims only in that Robinson teaches use of an amount of benzyl alcohol which is slightly less than the amount instantly recited. 
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Robinson, at the time of filing the instant application, to optimize the amount of preservative in order to provide the desired preservation of the . 

Claims 1, 4, 6, 15-17 and 23-24 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2014/088575) in view of Engel (U.S. 2013/0022554). 
Robinson teaches from 5-15% basic amino acid [00012] such as arginine bicarbonate [00011], 0.25-0.75% zinc citrate and 0.75-1.25% zinc oxide [00015]. The composition may also include additional components for formulating an oral care composition including preservatives [00089], tetrasodium pyrophosphate [00066], 0.3% benzyl alcohol [000109] and optionally additional surfactants [00057]. In one embodiment, the oral composition comprises 13.86% arginine bicarbonate, 0.5% zinc oxide, 2% zinc citrate trihydrate and 0.5% sodium bicarbonate.  
Engel teaches oral care formulations having 0.8 wt% benzyl alcohol added provide a high degree of effectiveness against common microbes ([0082-0083] and tables 13-17). Buffering agents for adjusting the pH between 3 and 10 may be included [0055].
prima facie obvious to one of ordinary skill in the art making the composition of Robinson to increase the amount of benzyl alcohol given that Engel teaches using 0.8% benzyl alcohol in order to provide resistance to common microbes, thereby preserving the composition. The range of benzyl alcohol taught by the prior art references 0.3 to 0.8% includes the amount instantly claimed. As such, the amount instantly recited is prima facie obvious. See MPEP 2144.05(I). Similarly, the pH range taught by Engel overlaps with that instantly recited range.


Obviousness Remarks 
Applicants argue, “Examiner has not provided sufficient evidence that it was routine to formulate the claimed oral care composition comprising arginine and benzyl alcohol”, so the rejection should be withdrawn. Applicants state that neither Robinson nor Engel disclose that 0.7% benzyl alcohol has antimicrobial efficiency when in conjunction with arginine, zinc oxide and zinc citrate in the claimed amounts. Nor do either of the references address the specific problem of optimizing benzyl alcohol in a high pH formulation comprising arginine. 
Examiner disagrees. There is no requirement that Examiner demonstrate that it was routine to formulate the claimed oral care composition for the composition to be obvious. A claim is obvious where the cited prior art teaches or suggests the claimed subject matter to a person having ordinary skill in the art. Applicants are presenting a standard which is not supported by the MPEP and Applicants have provided no citation for the standard which they create. The USPTO applies the standard for obviousness 

Applicants argue that “[n]either Robinson nor Engel teach a range of benzyl alcohol amounts from 0.3% - 0.8% by wt., irrespective of formulation, but rather disclose two discrete weights of benzyl alcohol used in two discrete formulations, and provide no meaningful guidance regarding the amounts of benzyl alcohol between 0.3% and 0.8% by wt. in combination with the other excipients as claimed”. Applicants thus assert that the rejection should be withdrawn. 
Examiner disagrees. There is no requirement that a single prior art reference identify a range to render the recited amount (0.7%) of benzyl alcohol obvious. MPEP 2144.05(I) sets forth that any overlapping, approaching, or similar amounts are prima facie obvious. Here, the cited prior art teaches amounts of 0.3% benzyl alcohol (Robinson) and 0.8% benzyl alcohol wherein benzyl alcohol is a preservative (Engel). Based on these teachings, a skilled artisan would find it prima facie obvious to include benzyl alcohol at 0.7% because (1) the prior art amounts are similar and overlap (MPEP 2144.05(I)) and (2) because a skilled artisan would have found it prima facie obvious to optimize the amount of benzyl alcohol preservative to provide the desired degree of preservation (MPEP 2144.05(II). Applicants are reminded that a person having ordinary 

Applicants reiterate the statement, “[t]he cited references do not suggest the claimed formulations not make obvious the data in the examples. Office has not demonstrated that Robinson’s disclosure of benzyl alcohol at 0.3% by wt would be effective in a composition comprising arginine, nor that one of skill in the art would not have had a reasonable expectation of success that the specific incorporation of 0.7% benzyl alcohol would be effective in reducing mold in an oral care composition having arginine”. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. Applicants appear to be arguing that the obviousness rejection does not meet the criteria for anticipation. However, in an obviousness rejection, a single embodiment is not required to teach each and every limitation claimed, and particularly not every limitation in “the examples”.  Rather, the obviousness analysis is based on whether the cited prior art teaches or suggests each of the recited limitations to a person having ordinary skill in the art. Here, the prior art teaches using benzyl alcohol as a preservative at 0.8% and benzyl alcohol at 0.3%. Thus, a skilled 

Applicants argue that one of skill in the art would not have had a reasonable expectation of success that the incorporation of 0.7% benzyl alcohol would be effective in reducing mold in an oral care composition having a basic pH. Applicants cite to Example 2 is arguing that 0.7% benzyl alcohol has a high mold reduction than 0.3% benzyl alcohol and allege that such an improvement could not have been predicted without empirical testing despite Engels teaching of equivalent microbial inhibition from a tested formulation comprising 0.8% benzyl alcohol without zinc and arginine. 
Examiner disagrees. As discussed above, a skilled artisan would have been motived to use 0.7% benzyl alcohol based on the teachings of Robinson and Engel in order to provide a desired degree of preservation to the composition. It is obvious to increase the amount of a preservative within the established range of use in order to provide the desired degree of preservation. The motivation for doing so is to provide a desired degree of preservation. There is a reasonable expectation of success that increasing the amount of preservative will increase preservation of the composition against contaminants such as mold. Robinson teaches examples comprising basic pH modifiers such as carbonates and bicarbonates and Engel teaches a wide range of prima facie obvious to formulate a basic composition upon following the teachings of Robinson and Engel. Moreover, a skilled artisan following the teachings of Robinson and increasing the amount of benzyl alcohol would have had a reasonable expectation of improved preservation against microbes. Applications position that a dentist or chemist could not have predicted that using more preservative would increase preservation is unpersuasive. 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 17, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. 9,682,026 and claims 1-48 of U.S. Patent No. 9,408,794; and U.S. Patent No. 9,682,027; claims 1-18 of U.S. Patent  in view of Robinson (WO 2014/088575) and Engel (U.S. 2013/0022554).
The patented claims recite an oral care composition comprising arginine bicarbonate, zinc salts including zinc citrate and zinc oxide, surfactants and preservatives. Robinson and Engel are discussed above. It would have been prima facie obvious to one of ordinary skill in the art making the recited compositions to include zinc oxide as taught by Robinson and 0.8% benzyl alcohol as taught by Engel as a preservative in the patented oral care products comprising arginine and zinc in order to sufficiently stabilize the compositions. MPEP 2143(I)(A).
 

Double Patenting Remarks
	Applicants argue that the patented claims do not teach or suggest an oral care composition comprising a basic amino acid, zinc oxide, zinc citrate and about 0.7% benzyl alcohol. The deficiencies of the patented claims are not cured by the teachings of Robinson and Engel for the reasons provided above regarding obviousness.  
	Examiner disagrees. For at least the reasons provided above in the obviousness rejection over Robinson and Engel, the double patenting rejections are maintained. 



Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612